Citation Nr: 1415734	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  09-09 703	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an initial compensable rating for residuals of a hernia prior to June 24, 2008.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, General Attorney 


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1974.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Huntington, West Virginia, Department of Veterans Affairs (VA) Regional Office (RO).  In November 2010, the Veteran appeared at a hearing before an Acting Veterans Law Judge (AVLJ).  In October 2011, the Board issued a decision that, in part, partially granted the claim of entitlement to an initial compensable rating for residuals of a hernia prior to June 24, 2008, assigning a 10 percent rating.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the AVLJ that conducted the November 2010 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In September 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place.


Accordingly, the portion of the October 2011 Board decision that partially granted entitlement to an initial 10 percent rating for residuals of a hernia prior to June 24, 2008 is vacated.  The remainder of the October 2011 Board decision remains undisturbed. 



	                        ____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals


